

EXHIBIT 10.1


SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (this “Settlement Agreement”) is made and entered into
as of January 21, 2018 (the “Effective Date”) by and between ANHEUSER-BUSCH
INBEV SA/NV, a public company organized under the laws of Belgium (“ABI”), and
MOLSON COORS BREWING COMPANY, a Delaware corporation (“MCBC”). ABI and MCBC are
referred to herein as a “Party” and collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Purchase Agreement (as defined below).
WHEREAS, ABI and MCBC are parties to that certain Purchase Agreement, dated as
of November 11, 2015 (as amended by that certain Amendment No. 1 to Purchase
Agreement, dated as of March 25, 2016, and that certain Amendment No. 2 to
Purchase Agreement, dated as of October 3, 2016, collectively, the “Purchase
Agreement”);
WHEREAS, (A) ABI delivered to MCBC the Closing Income Statement and Closing
Statement on February 8, 2017 pursuant to Section 2.02(b)(i) of the Purchase
Agreement, (B) MCBC delivered a Notice of Disagreement to ABI on April 7, 2017
following a 60-day review period pursuant to Section 2.02(b)(ii) of the Purchase
Agreement, and (C) ABI and MCBC submitted the items in dispute with respect to
the Adjustment Amount to an independent, nationally recognized accounting,
consulting or valuation firm mutually selected by ABI and MCBC on or about
July 12, 2017 pursuant to Section 2.02(b)(iii) the Purchase Agreement (the
“Arbiter”), for which a final determination of the Adjustment Amount (if any) is
pending (such dispute, the “Purchase Price Adjustment Dispute”);
WHEREAS, MCBC delivered to ABI a Notice of Dispute, dated as of March 17, 2017,
under the Colombia License Agreement, dated as of October 11, 2016, among MCI
Investments LLC, Coors Brewing Company d/b/a Molson Coors International, MCBC,
Bavaria S.A., Cerveceria del Valle S.A. and ABI, into which the parties entered
pursuant to Section 5.10 of the Purchase Agreement, and certain related
correspondence dated as of August 2, 2017 and August 22, 2017 (the matters
asserted, identified or described in such Notice of Dispute and related
correspondence, the “Colombia Dispute”);
WHEREAS, ABI and MCBC have respectively concluded that it would be in their best
interests to enter into this Settlement Agreement to avoid the uncertainties and
risks of complex arbitration, litigation or similar dispute resolution
processes; and


WHEREAS, arm’s-length settlement negotiations have taken place between ABI and
MCBC, including with the assistance of counsel, and ABI and MCBC now desire to
enter into this Settlement Agreement upon the terms and conditions set forth in
this Settlement Agreement, which embodies all of the terms and conditions of the
settlement between ABI and MCBC in respect of the matters specified herein;
NOW, THEREFORE, in consideration of the foregoing and any and all covenants,
representations, warranties and agreements contained herein, as well as other
good and valuable consideration, including the Settlement Amount (as defined
below), the sufficiency of which is hereby acknowledged, the Parties agree as
follows:
1.Payment of Settlement Amount. In connection with the settlement of the matters
specified herein, ABI hereby agrees to make payment to MCBC, by wire transfer in
immediately available funds to an account designated in writing to ABI by MCBC,
of an amount equal to $330,000,000 (the “Settlement Amount”) on or prior to
January 26, 2018.
2.Agreement on Adjustment Amount. Pursuant to and in accordance with Section
2.02 of the Purchase Agreement, the Parties hereby irrevocably and
unconditionally agree that the Adjustment Amount shall be equal to $328,000,000
and that this Settlement Agreement constitutes the final resolution of all
matters specified in the Notice of Disagreement and shall be final and binding
upon the Parties. Following receipt of the Settlement Amount, the Parties hereby
agree to promptly jointly notify the Arbiter in the Purchase Price Adjustment
Dispute that the Parties have finally and fully resolved all matters submitted
to the Arbiter for determination.




--------------------------------------------------------------------------------




3.Withdrawal of Other Claims and Disputes. In consideration of the terms of this
Settlement Agreement, the mutual releases provided by the Parties pursuant to
Section 4 below and the payment by ABI to MCBC of the $2,000,000 of the
Settlement Amount that does not comprise the Adjustment Amount, (i) MCBC agrees
to immediately withdraw the Colombia Dispute, and (ii) each Party agrees that
any and all claims asserted by such Party in respect of such dispute are fully,
irrevocably and unconditionally released pursuant to Section 4 below.
4.Mutual Release.
(a)Except for the obligations this Settlement Agreement creates, effective as of
the Effective Date, MCBC, for itself and its Affiliates, and its and their
respective officers, directors, shareholders, partners, employees, agents,
representatives (including attorneys), insurers, successors and assigns
(collectively, the “MCBC Releasing Parties”), to the fullest extent permitted by
applicable Law, fully, irrevocably and unconditionally waives, releases, acquits
and forever discharges ABI and its Affiliates, and its and their respective
officers, directors, shareholders, partners, employees, agents, representatives
(including attorneys), insurers, successors and assigns (collectively, the “ABI
Released Parties”) from and against any and all rights, claims, demands and
causes of action of every kind, nature and description, whether in law or in
equity, as well as any obligations, damages and liabilities, arising out of or
relating to (i) the Closing Income Statement and the Closing Statement, the
Notice of Disagreement and the Adjustment Amount or (ii) the Colombia Dispute
(clauses (i) and (ii) collectively, the “ABI Released Matters”).
(b)Except for the obligations this Settlement Agreement creates, effective as of
the Effective Date, ABI, for itself and its Affiliates, and its and their
respective officers, directors, shareholders, partners, employees, agents,
representatives (including attorneys), insurers, successors and assigns
(collectively, the “ABI Releasing Parties”), to the fullest extent permitted by
applicable Law, fully, irrevocably and unconditionally waives, releases, acquits
and forever discharges MCBC and its Affiliates, and its and their respective
officers, directors, shareholders, partners, employees, agents, representatives
(including attorneys), insurers, successors and assigns (collectively, the “MCBC
Released Parties”) from and against any and all rights, claims, demands and
causes of action of every kind, nature and description, whether in law or in
equity, as well as any obligations, damages and liabilities, arising out of or
relating to (i) the Closing Income Statement and the Closing Statement, the
Notice of Disagreement and the Adjustment Amount or (ii) the Colombia Dispute
(clauses (i) and (ii) collectively, the “MCBC Released Matters”).
(c)Each of ABI and MCBC hereby agrees, for itself and the ABI Releasing Parties
and the MCBC Releasing Parties, as applicable, not to take any position
inconsistent with the release of the MCBC Released Matters and the ABI Released
Matters pursuant to this Section 4 in any proceeding (whether judicial,
regulatory or otherwise, and whether commenced by ABI, MCBC, any of their
respective Affiliates or any third party) arising out of or relating to the
transactions contemplated by the Purchase Agreement or the Closing Date
Agreements.
5.No Admission of Liability. Nothing in this Settlement Agreement shall be
construed as an admission in any proceeding (whether judicial, regulatory or
otherwise, and whether commenced by ABI, MCBC, any of their respective
Affiliates or any third party) that a Party or any of its Affiliates has engaged
in any conduct or practices that violate any contractual provision, statute,
court order or decree (proposed or final) or other source of Law. This
Settlement Agreement shall not be introduced by any Party, and shall not be
admissible for any purpose, in any such action or proceeding except in an action
to enforce its terms.
6.Representations and Warranties. To induce each other to enter into this
Settlement Agreement, each of the Parties represents and warrants to the other
Party that it is authorized and has obtained all necessary authorizations to
sign this Settlement Agreement in the capacity and manner set forth below, and
to act on behalf of and to release each and every person or entity identified in
Section 4.
7.Disclosure. ABI and MCBC may disclose the terms of and file this Settlement
Agreement with any applicable regulatory agency, including the United States
Securities and Exchange Commission.
8.Governing Law; Exclusive Jurisdiction. This Settlement Agreement shall be
deemed to be made in accordance with, and in all respects shall be interpreted,
construed and governed by and in accordance with, the law of the State of
Delaware without regard to the conflicts of law principles thereof to the extent
that such principles would


2

--------------------------------------------------------------------------------




direct a matter to another jurisdiction. Any action to enforce this Settlement
Agreement or any action otherwise regarding this Settlement Agreement must be
brought in the Chancery Court of the State of Delaware, provided that, in the
event that the Court of Chancery of the State of Delaware will not accept
jurisdiction, any such action must be brought in another Delaware state court or
federal court located in the State of Delaware. The Parties hereto hereby
irrevocably submit to the personal jurisdiction of the Chancery Court of the
State of Delaware and other federal and state courts located in the State of
Delaware (and any appellate courts to which appeals therefrom may properly be
taken) solely for purposes of an action relating to the interpretation and
enforcement of the provisions of this Settlement Agreement.
9.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS SETTLEMENT AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS SETTLEMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS SETTLEMENT
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) IT MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS SETTLEMENT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS HEREIN.
10.Counterparts; Delivery by Electronic Transmission. This Settlement Agreement
may be executed in one or more counterparts (including by electronic
transmission in portable document format (pdf)), each of which shall be deemed
an original, but all of which together shall constitute a single instrument. The
reproduction of signatures by means of a facsimile device or electronic
transmission in portable document format (pdf) shall be treated as though such
reproductions are executed originals and, upon request, each Party shall provide
the other Party with a copy of this Settlement Agreement bearing original
signatures within five (5) Business Days following transmittal by facsimile
device or electronic transmission in portable document format (pdf).
11.Payment of Costs and Expenses on Default or Breach. In the event that any
Party is required to enforce the terms of this Settlement Agreement in any court
or other proceeding, the prevailing Party shall be entitled to receive all of
its costs and expenses incurred in any such proceeding, including reasonable
attorneys’ fees and costs.
12.Binding Effect. This Settlement Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.
13.Integrated Agreement. This Settlement Agreement contains an entire, complete,
and integrated statement of each and every term and provision agreed to, by and
among the Parties.
14.Amendments and Waivers. This Settlement Agreement may not be amended,
modified or waived except by an instrument in writing signed by the Parties.
15.Headings. The headings used in this Settlement Agreement are intended for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Settlement Agreement.
16.No Party is the Drafter. Neither Party shall be considered to be the drafter
of this Settlement Agreement or any provision hereof for the purpose of any
statute, case law, or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter hereof.
17.Notice. Any and all notices or communications by either Party intended for
the other Party shall be in writing and shall, unless expressly provided
otherwise herein, be given personally, or by express courier, or by electronic
transmission (such as e-mail), to the following persons, and shall be addressed
as follows:


3

--------------------------------------------------------------------------------




(a)if to ABI:


Anheuser-Busch InBev SA/NV
Brouwerijplein 1
3000 Leuven, Belgium
Attention: John Blood, General Counsel & Corporate Secretary
René Paula
Email: john.blood@ab-inbev.com
rene.paula@zx-ventures.com


With a copy (which shall not constitute notice hereunder) to:
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention: Robert H. Baron
Antony L. Ryan
Email: rbaron@cravath.com
aryan@cravath.com
     
(b)if to MCBC:


Molson Coors Brewing Company
1801 California Street, Ste. 4600
Denver, Colorado 80202
Attention: Samuel Walker, Chief Legal & Corporate Affairs Officer
Lee Reichert
Email:     samuel.walker@molsoncoors.com
lee.reichert@molsoncoors.com


With a copy (which shall not constitute notice hereunder) to:
Ballard Spahr LLP
1225 17th Street, Suite 2300
Denver, CO 80202-5596
Attention: Andrew J. Petrie
Email:     PetrieA@ballardspahr.com


Either Party may, from time to time, change the address to which such notices or
communications are to be delivered, by giving the other Party prior written
notice of the changed address, in the manner hereinabove provided, ten (10)
calendar days before the change is effective.


[Remainder of Page Intentionally Left Blank]




















4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be duly
executed by their authorized respective officers as of the Effective Date.
ANHEUSER-BUSCH INBEV SA/NV
 
 
By:
/s/ Stuart MacFarlane
 
Name: Stuart MacFarlane
 
Title: Zone President Europe
 
 
 
 
By:
/s/ Ann Randon
 
Name: Ann Randon
 
Title: VP Control & Tax
 
 



MOLSON COORS BREWING COMPANY
 
 
By:
/s/ Sam Walker
 
Name: Sam Walker
 
Title: Chief Legal and Corporate Affairs Officer











5